DETAILED ACTION
This communication is responsive to Amendment filed 10/25/2021.  
As a result of the amendment claims 43, 53 and 63 have been amended.  
Claims 43-72 (renumbered as 1-30) are allowed.
Claims 1-42 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 43-72 now renumbered as 1-30, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to processing data contained in delta-compressed version chains through version chain clustering.
Claims 43, 53 and 63 are considered allowable since the prior art of record fails to teach and /or suggest “identifying a data cluster in a plurality of data clusters, the identified data cluster storing a plurality of delta-compressed versions of data including and a cluster representative, the cluster representative being a delta-compressed version in the plurality of delta-compressed versions, wherein each of the plurality of delta-compressed versions of data stored in the cluster are independent of each other 
Therefore, claims 43, 53 and 63 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 44-52, 54-62 and 64-72 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157